Filed 9/29/22 P. v. Bender CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
              Plaintiff and Respondent,
                                                                A164822
 v.
 ERIC RANDALL BENDER,                                           Contra Costa County
                                                                Super. Ct. Nos. 2-
           Defendant and Appellant.                             329806-4, 2-335186-3, 2-
                                                                335352-1



          Defendant Eric Randall Bender was charged with
numerous felonies and misdemeanors in three cases filed
between April 2019 and November 2021. The charges included
criminal threats (Pen. Code, § 422), arson (Pen. Code, § 451,
subd. (d)), and battery on a spouse or cohabitant (Pen. Code,
§ 243, subd. (e)).1 After declaring a doubt as to defendant’s
competency and evaluating the reports of two doctors, the trial
court found defendant incompetent to stand trial (IST) and
ultimately ordered defendant committed to the Department of
State Hospitals (DSH) for a maximum period of confinement of
two years.

          1   Undesignated statutory references are to the Penal Code.

                                                      1
      Defendant’s counsel filed a brief raising no arguable issues
but asking this court to conduct an independent review pursuant
to People v. Wende (1979) 25 Cal.3d 436 (Wende). Counsel
acknowledges, however, that our colleagues in Division Three
recently held that Wende procedures are inapplicable to appeals
from orders finding defendants incompetent pursuant to sections
1368 and 1370. (People v. Blanchard (2020) 43 Cal.App.5th 1020,
1025–1026 (Blanchard).) Counsel informed defendant of his
right to file a supplemental brief, but defendant has not done so.
Consistent with Blanchard and Conservatorship of Ben C. (2007)
40 Cal.4th 529 (Ben C.), we shall dismiss the appeal.
                          BACKGROUND
      Defendant was charged in three criminal cases filed
between April 23, 2019, and November 12, 2021. On November
30, 2021, the court declared a doubt as to defendant’s competency
in each of the three cases. It subsequently suspended all criminal
proceedings and appointed doctors to evaluate defendant
pursuant to section 1369, subdivision (a).
      On January 20, 2022, Dr. Stephanie Williams submitted a
report finding that defendant suffered from a delusional disorder
and lacked the ability to participate in his own defense in a
rational manner. Her report detailed defendant’s delusions of
grandiosity as well as his history of presenting to hospital
emergency departments complaining of having a tapeworm inside
his body and spiders in his anus. Dr. Williams further opined
that defendant could not disclose pertinent facts to his attorney
or testify relevantly in court.



                                  2
      On January 26, 2022, the prosecutor and defendant’s
counsel submitted the issue of defendant’s competence to the
court. Relying heavily on the report of Dr. Williams, the trial
court found defendant IST and referred him to a local conditional
release program (CONREP) for a report and recommendation as
to placement. Pursuant to the CONREP placement
recommendation report submitted on February 23, 2022, the
court ordered defendant committed to the Department of State
Hospitals (DSH), pursuant to sections 1370 et seq., for a
maximum period of two years.
      Counsel filed an opening brief setting forth the relevant
law and facts but raising no specific issues. Counsel
acknowledges that Blanchard, supra, 43 Cal.App.5th at
pp. 1025–1026, held that independent Wende review is not
required for challenges to orders suspending criminal proceedings
and finding defendants IST. Blanchard reaches the same
conclusion as other courts that have held that Wende review is
not required in appeals that are not from a defendant’s first
appeal of a criminal conviction. (In re Sade C. (1996) 13 Cal.4th
952, 959 [no right to Wende review in appeals from orders in
juvenile dependency proceedings affecting parental rights];
People v. Martinez (2016) 246 Cal.App.4th 1226, 1230, 1236–1240
[no due process right to independent review in an appeal from an
extension of an NGI’s civil commitment]; People v. Taylor (2008)
160 Cal.App.4th 304, 308 [order declaring a convicted person a
mentally disordered offender not subject to Wende review].)
Counsel has notified defendant of his ability to file a



                                  3
supplemental brief, and defendant has not done so. Following
Blanchard, we shall dismiss the appeal.
       We note that we would find no arguable issues and affirm
even if we were to conduct an independent review of the record.
The testimony of Dr. Williams provides ample support for the
court’s finding of incompetency. (People v. Holmes (2004)
32 Cal.4th 432, 442 [abuse of discretion review where court
makes an individual-specific decision, such as for competency to
stand trial].)
                             DISPOSITION
       The appeal is dismissed.



                                           BROWN, J.


WE CONCUR:

STREETER, ACTING P. J.
GOLDMAN, J.


People v. Bender (A164822)




                                  4